Citation Nr: 1035499	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a cold injury to the right foot.  

2.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a cold injury to the left foot.  

3.  Entitlement to an initial rating in excess of 50 percent for 
a depressive disorder.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Greg Keenam, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and November 2009 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2007, the Veteran testified via video before a Veterans 
Law Judge regarding several issues no longer on appeal; however, 
he also testified regarding the issue of entitlement to a TDIU.  
The Veteran testified before another Veterans Law Judge, seated 
at the RO, in March 2010, regarding the issues currently before 
the Board.  Transcripts of those hearings have been added to the 
record.  As the Veteran presented testimony on the issue of 
entitlement to a TDIU at both his April 2007 and March 2010 
hearings, this appeal will be decided by a panel of Veterans Law 
Judges.  

At his March 2010 hearing, the Board was unaware that the Veteran 
had already perfected his appeal as to the issue of entitlement 
to an increased rating for a depressive disorder.  Nevertheless, 
as the Veteran provided testimony at his hearing as to that 
issue, the Board hearing request within his March 2010 VA Form 9 
is deemed satisfied.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cold injury residuals of the bilateral feet are 
characterized by pain and diminished sensation, without stasis 
pigmentation, eczema, ulcers, or skin breakdown of either foot.  

2.  The Veteran's depressive disorder is manifested by a 
depressed mood, some social isolation, poor sleep, and low energy 
levels.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 30 percent for residuals of a cold injury to the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.71(a), Diagnostic Codes 5276-84, 
4.104, Diagnostic Code 7122 (2009).

2.  The criteria for entitlement to a disability rating in excess 
of 30 percent for residuals of a cold injury to the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.71(a), Diagnostic Codes 5276-84, 
4.104, Diagnostic Code 7122 (2009).

3.  The criteria for entitlement to a disability rating in excess 
of 50 percent for a depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.16, 4.130, Diagnostic Code 9434 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In March 2003, April 2005, 
March 2006, March 2008, and October 2009 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the March 2006 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued to the Veteran prior to the April 2003 and November 2009 
adverse determinations on appeal; thus, no timing issue exists 
with regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was subsequently overturned by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  VA 
has also attempted to obtain pertinent medical records from the 
Social Security Administration.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The Social Security Administration, however, stated no 
such records were available regarding the Veteran, and he was so 
informed in the July 2008 statement of the case.  He has also 
been afforded a VA medical examination on several occasions, most 
recently in April 2009.  The Board notes that the VA examination 
reports contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and clinical 
features of the disability on appeal and is adequate for purposes 
of this appeal.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court also held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

a.  Residuals of cold injuries to the feet

The Veteran has been awarded separate disability ratings of 30 
percent each for his residuals of cold injuries to the feet.  
These disabilities are current rated under Diagnostic Code (DC) 
7122, for cold injury residuals.  A 30 percent evaluation is 
granted for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  This also represents 
the maximum schedular rating available under this Code.  38 
C.F.R. § 4.104, Diagnostic Code 7122.

Although additional diagnostic criteria within the rating 
schedule govern disabilities of the feet, none provide disability 
ratings in excess of 30 percent unilaterally for disabilities of 
the feet.  Nevertheless, the Board must consider whether an 
extraschedular evaluation is warranted for the Veteran's 
bilateral foot disabilities.  See 38 C.F.R. § 3.321.  

Following receipt of the Veteran's claim, he was afforded a VA 
medical examination in March 2003.  He reported a history of 
bilateral frostbite of the feet occurring during military service 
in approximately 1976.  Since that time, he has experienced 
recurrent bilateral foot pain, for which he has used medication 
and applied an ointment to his feet.  He stated he used a cane a 
majority of the time; however, at the time of his VA examination, 
he did not use a cane or other assistance device.  On objective 
examination, his feet were cold to the touch, without lesions, 
discoloration, or edema.  His gait featured a slight limp, 
favoring his left side.  Later, he was observed by the examiner 
outside the office walking without difficulty.  Dark spots were 
present on the soles of his feet, but his feet were without 
profuse perspiration.  Sensation was present but decreased in 
both feet, left more than right.  Pedal pulses were perceptible 
in both feet.  X-rays of the feet were negative for degenerative 
changes or acute fracture.  The impression was of a history of 
cold injuries bilaterally, with hyperhidrosis and mild peripheral 
neuropathy.  

He next underwent a VA medical examination of his feet in October 
2005.  He again reported bilateral foot pain, sharp and burning 
in nature.  Occasional tingling and a pins-and-needles sensation 
was also reported bilaterally.  He also reported sensitivity of 
the feet to heat and cold, and excessive sweating.  He denied any 
misshapen toe nails or breakdown of skin of the feet.  He used 
medication and foot powder for his symptoms.  On physical 
examination, he did not display any stasis pigmentation, eczema, 
ulcers, or skin breakdown of either foot.  No scaling or 
maceration of the skin was present.  His feet felt warm to the 
touch.  Pedal pulses were 2+, without edema.  Motor strength was 
5/5, but sensation was diminished, especially on the soles of the 
feet.  He walked with the use of a cane.  X-rays of the feet were 
within normal limits, without degenerative changes.  The 
impression was of peripheral neuropathy due to cold injuries of 
the bilateral feet.  

Most recently, the Veteran was afforded a VA examination in April 
2009, at which time he again reported recurrent and severe 
bilateral foot pain, described as 8/10.  He took medication for 
his pain, and used a cane to aid mobility.  He also stated he 
experienced no impairment in the performance of daily activities.  
A history of fungal infection of the left foot was also reported.  
Objective examination revealed pedal pulses of 2+ bilaterally, 
with decreased sensation.  A fungal infection was present on the 
left foot.  The skin of both feet exhibited temperature, texture, 
and thickness within normal limits.  Both feet were without 
dysaesthesias, hypersensitivity, shininess, or edema.  Calluses 
were present on the soles of both feet.  No tissue loss or muscle 
atrophy was visible.  No flat foot, hammertoes, or claw foot was 
observed.  X-rays of the feet revealed no fractures, 
dislocations, or lesions; however, mild degenerative changes were 
present.  The examiner observed that while the Veteran reported 
severe pain of both feet, he did not report such severe pain if 
his feet were palpated while he was distracted.  The examiner 
found that although the Veteran probably would not be able to 
work in an occupation requiring prolonged standing or walking, he 
would be able to work in a more sedentary job.  

The Veteran has also received VA outpatient treatment during the 
pendency of this examination.  He has consistently reported 
recurrent pain and burning of both feet, for which he has used 
medication, ointment, and occasional special shoes or sole 
inserts.  In March 2009, his feet were described as "in good 
shape," and he was given orthopedic soles for his shoes, per his 
request.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of 
increased ratings for the Veteran's residuals of cold injuries to 
his feet.  As discussed above, the Veteran has already been 
granted the maximum schedular rating for cold injury residuals of 
the feet under DC 7122.  Additionally, the remainder of the 
schedular criteria for disabilities of the feet would not afford 
the Veteran a disability rating in excess of the 30 percent he 
has already been awarded for each foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-84.  The medical evidence also does not 
suggest significant loss of muscle or nerve function so as to 
support a higher disability rating under the criteria for muscle 
or neurological impairment.  Consideration of entitlement to 
extraschedular evaluation will be considered in greater detail 
below.  Overall, the preponderance of the evidence is against a 
schedular rating in excess of 30 percent each for residuals of 
cold injuries to the Veteran's right and left feet.  
Additionally, as the criteria for higher ratings for the 
Veteran's bilateral cold injuries under any pertinent diagnostic 
code have not been met at any time during the pendency of this 
appeal, a staged rating is not warranted at the present time.  
See Fenderson, 12 Vet. App. at 119.  

In conclusion, the preponderance of the evidence is against 
disability ratings in excess of 30 percent each for the Veteran's 
cold injury residuals of the left and right feet.  As a 
preponderance of the evidence is against the award of increased 
ratings, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Depressive disorder

The Veteran seeks a disability rating in excess of 50 percent for 
his depressive disorder.  This disability is rated under DC 9434, 
for major depressive disorder, which provides a 50 percent rating 
where there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Upon receipt of the Veteran's increased rating claim, he was 
afforded a VA psychiatric examination in April 2009.  He reported 
ongoing outpatient treatment for his various medical disorders, 
but denied any hospitalization in the past several years.  He 
also denied any treatment specific to his depressive disorder, 
although he did take an anti-depressant on occasion.  He 
described his mood as depressed most of the day, with little 
energy, limited social interaction, and no outside interests.  He 
lived with his wife and daughter, and was not employed.  He 
reported some suicidal thoughts, but no plans, citing religious 
beliefs.  On objective evaluation, he was neat and clean in 
appearance, with lethargic psychomotor activity, normal speech, 
and a cooperative attitude.  His affect was restricted and his 
mood was depressed.  He was fully oriented, and his attention, 
thought processes, and thought content were all within normal 
limits.  No delusions were reported.  His judgment was fair and 
his intelligence was below average.  No inappropriate, obsessive, 
or ritualistic behaviors were noted.  The Veteran denied panic 
attacks and homicidal thoughts.  His impulse control was good, 
and no episodes of violence were reported.  He was able to 
maintain adequate personal hygiene.  Remote and recent memory 
were both intact, although his immediate memory was mildly 
impaired.  The examiner found the Veteran was competent and 
capable of managing his financial benefits.  Major depressive 
disorder was confirmed, and a Global Assessment of Functioning 
(GAF) score of 50 was assigned.  The Global Assessment of 
Functioning is a scale reflecting the subject's psychological, 
social, and occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 50-41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
The examiner concluded, based on evaluation of the Veteran and 
review of the claims file, that the Veteran's depressive disorder 
did not, in and of itself, prevent him from working.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a 70 percent rating.  
The Veteran has denied homicidal or suicidal plans, although some 
suicidal thoughts have been reported.  He has also stated his 
religious beliefs would prohibit suicide.  The record is negative 
for any recent legal difficulties related to his depressive 
disorder.  He exhibits no obsessive rituals, and his speech has 
not been intermittently illogical, obscure, or irrelevant at any 
time of record, according to the VA examination report.  He has 
been able to converse logically and coherently with VA examiners 
and VA personnel at his personal hearings.  He has also not 
reported near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; although he does have significant bouts of 
depression, he remains able to manage the household he shares 
with his wife.  The Veteran has been found competent to manage 
his personal finances.  His impulse control has also been within 
normal limits, and he has denied any violent episodes.  He has 
been alert and fully oriented at all times of record, with no 
bouts of delusional or psychotic thinking.  His personal 
appearance and hygiene have also been within normal limits, and 
he is able to maintain his own personal care.  Although he has 
reported limited social interaction, he continues to live with 
his wife, and has some limited social interaction with family 
members.  Finally, he has been afforded a GAF score of 50, 
indicative of serious, but not total, impairment.  The Board 
emphasizes that the GAF scores are one piece of evidence that 
must be considered in conjunction with others, including the 
demonstrated manifestations.  Thus, given the record as a whole, 
the Board finds that a 50 percent rating is most commensurate 
with the record.  Consideration of entitlement to an 
extraschedular evaluation will be considered in greater detail 
below.  Furthermore, the Board concludes that, as the Veteran has 
displayed an essentially similar level of impairment since the 
initiation of this appeal, a disability rating in excess of 50 
percent is not warranted for any period during the pendency of 
this appeal.  See Fenderson, 12 Vet. App. at 119.  The Veteran 
has not met the criteria for a higher rating for his depressive 
disorder under any pertinent diagnostic code during the pendency 
of this appeal.  

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 50 percent for 
depressive disorder.  The disability picture more nearly 
approximates the criteria for a 50 percent rating, as compared to 
that for a 70 percent rating.  As a preponderance of the evidence 
is against an increased rating, the benefit-of-the-doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Extraschedular consideration

As noted above, the Board must also consider entitlement to 
extraschedular consideration.  Consideration must be given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the Veteran.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes that the 
Veteran has not required hospitalization for his service-
connected disabilities during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disabilities alone are the cause of any marked 
interference with employment; according to the April 2009 VA 
examination report, the Veteran would still be able to work in a 
sedentary job despite his bilateral foot disabilities.  Likewise, 
on VA psychiatric examination in April 2009, his depressive 
disorder was not found to prevent all forms of employment.  In 
short, the rating criteria contemplate not only his symptoms but 
the severity of his disabilities.  The Board does not find that 
the schedular criteria have been inadequate for rating the 
manifestations of the service-connected disabilities at issue.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  









(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent for 
residuals of a cold injury to the right foot is denied.  

Entitlement to a disability rating in excess of 30 percent for 
residuals of a cold injury to the left foot is denied.  

Entitlement to a disability rating in excess of 50 percent for 
depressive disorder is denied.  


REMAND

The Veteran seeks entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU).  A Veteran may be awarded a TDIU upon a showing that he 
is unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran was afforded the aforementioned 
April 2009 VA orthopedic and psychiatric examinations.  On each 
occasion, the examiners concluded the Veteran's bilateral foot 
injuries and his depressive disorder, in and of themselves, did 
not render him unemployable.  No examiner, however, considered 
the Veteran's employability in light of all his service-connected 
disabilities.  The Board notes the Veteran has been granted 
service connection for a depressive disorder, with a 50 percent 
rating, residuals of cold injuries to both feet, with 30 percent 
ratings for each foot, and a left knee disability, with a 10 
percent rating.  His combined rating is 80 percent, meeting the 
schedular requirements of 38 C.F.R. § 4.16(a).  Thus, it is 
necessary to afford the Veteran a VA social and industrial survey 
to determine his employability in light of all his service-
connected disabilities.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
or social and industrial survey to ascertain 
the impact of his service- connected 
disabilities on his employability.  The 
claims folder should be provided to the 
examiner for review in conjunction with the 
examination, and such review must be noted in 
the examination report.  The examiner must 
evaluate and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both singly and jointly, on his 
employability.  The examiner should opine as 
to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation.  All findings and conclusions 
should be supported by a complete rationale, 
and the examiner should reconcile the opinion 
with all other clinical evidence of record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
TDIU claim in light of any additional 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
be afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




___________________________		   
___________________________
    MARK W. GREENSTREET			     M. E. LARKIN
      Veterans Law Judge				  Veterans Law Judge




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


